DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed October 31, 2022 has been entered. Claims 1-20 remain pending in the application. The 112(b) rejection previously set forth in the June 13, 2022 Non Final Rejection with regard to “gateway” has been overcome by applicant’s amendment to the specification to include physical hardware providing structure to the claim element, assuming the new matter outlined below will be canceled.

Response to Arguments
Applicant’s arguments filed October 31, 2022 have been fully considered.

With regard to claims 1-4, 6 and 12,
Applicant’s arguments with respect to claim(s) 1-4, 6 and 12, at pp. 10-14 of the October 31, 2022 response have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	To the extent, applicant’s arguments regarding objects, flat files, and file systems may remain applicable to claims 1-4, 6 and 12, the examiner respectfully reminds applicant of the prohibition from the examiner importing limitations from the specification that are not claimed, e.g. flat object structure, small objects adjusted dynamically. The examiner respectfully notes that the entirety of applicant’s arguments set forth in pp. 10-14 appear to presume that such flat structure need be imported from the specification at every instance of the term “object”. The examiner is prohibited from agreeing to such a narrow claim interpretation due to the provisions of MPEP §2111.01, which reads in relevant part,

“"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).” [MPEP §2111.01(II), first paragraph]

	Applicant has failed to establish any disavowal of claim scope with regard to “object” and failed to provide any explicit definition from the specification to necessitate such a narrow claim scope. Rather, applicant relies upon a legal test that is not known to the examiner, the “undu[e] breadth” test (p. 12, first full paragraph). The examiner would respectfully counter that no such test exists and that instead the examiner is required to determine what would be the conclusion of a person having ordinary skill in the art attempting to resolve the plain meaning of the term “object” in the field of computing to the broadest reasonable degree. The examiner has searched for and been unable to find meaningful evidence presented by the applicant regarding the question of reasonableness of examiner’s interpretation afforded to “object”. Consequently, the term “object” is being afforded its broadest reasonable interpretation to denote a data item. If applicant wishes to include the flat object structure limitations, that are the subject of the arguments, into the claims, this may have the effect of altering or removing grounds of rejection, pending further search and consideration, as required.
	As it is now, and in view of the past and present grounds of rejection, to the extent they may remain applicable in view of the amended grounds of rejection, applicant’s arguments with respect to claim(s) 1-4, 6 and 12, at pp. 10-14 have been fully considered but have not been found to be persuasive.

With regard to claims 5 and 13-16,
Applicant's arguments filed October 31, 2022 at pp. 14-15 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “for later reconversion”, “flat object storage structure”, “concerned with storage”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The examiner respectfully notes that the issues regarding claim interpretation presented above with regard to the response to the claim 1-4, 6 and 12 arguments would likewise be pertinent to the claim interpretation of claims 5 and 13-16. Without the need for literal verbatim repetition, the examiner suggests that those further arguments set forth be understood as being repeated here in response to applicant’s arguments at pp. 14-15 of the October 31, 2022 response directed to claims 5 and 13-16.
	The examiner further wishes to sincerely thank the applicant for the acknowledgement of allowable subject matter at pp. 15-16 of the October 31, 2022 response.

Specification
The amendment filed October 31, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:

	-¶0033 – “…and affords a link between a file system world and an object world….The recording gateway 14 is represented to the apps as a virtual cloud folder in the file system (e.g. Windows NTFS). The VMS 11 or any apps can access the video files like the original file system.”
	-¶0034 – “…The first folder records the most recent videos, then the videos are archived to the second folder (cloud folder) while doing the file-to-object conversion….”
	-¶0037 – “…geographically spread in the cloud. The reconstructor reverses the on-file-to-many-small-objects conversion….For example, when the VMS 11 or any app accesses a particular video file from the cloud folder, the request would trigger the reconstructor.”

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: archiver in claim 1, 10-12 and 16; and reconstructor in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


	Claim 1 recites the limitation “for later reconversion” at line 7 of the claim. However, no mention of reconversion exists in the instant specification, let alone any temporal relationship to lend support from the specification for an amendment to claim 1 to include the temporally-limiting, “for later reconversion”. Accordingly, “for later reconversion” is new matter. Dependent claims 2-12 depend upon the new matter added to claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “archiver in claim 1, 10-12 and 16; and reconstructor in claim 12” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any hardware or structure disclosed as performing the recited functionality of the above claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Objections
Claim 6 is objected to because of the following informalities:  “and plurality objects”. The phrasing does not appear to make sense and is grammatically incorrect. Applicant may correct this claim by writing, “a plurality of objects” in place of the objected to limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-Grant Publication 2018/0343470 to Schmit in view of US Pre-Grant Publication 2018/0131986 to Cole, in further view of US Pre-Grant Publication 2005/0223034 to Kaneko.


With regard to independent claim 1,
	Schmit teaches a video management storage system for cloud storage (Fig. 1 use of a network, and use of network for video transmission, as discussed at ¶0015. The examiner notes that the preamble is being afforded such patentable weight to where a system be capable of being configured to perform the recited preamble functionality.) comprising: 
	at least one video camera configured to record video (Schmit: Fig. 1, video capturing device 120, as described at ¶0014 with regard to capturing, i.e. “recording” video.); 
	a recording gateway coupled to the cloud storage and the at least one video camera configured to store the record video in a first folder, wherein the recording gateway includes a video management storage archiver configured to perform a file conversion of the record video from the first folder to a second folder and retains a meta-data object mapping file of the file to many object conversion before transferring the many objects to the cloud storage. (Schmit: ¶0035 reads in part, “…creates mapping metadata associated with the at least one pixel arrangement and an encoder connected to the video generator, where the encoder encodes the cube mapped video data using the mapping metadata to minimize encoder processing by providing pixel arrangement and orientation information. In an implementation, the mapping metadata is sent in a header associated with the cube mapped video data. In an implementation, the video generator converts non-cube mapped video data into the cube mapped video data. In an implementation, the mapping metadata identifies faces having blank data or faces that have no relational meaning with neighboring faces for use in motion estimation.…” Examiner notes that organization as a “file” is not defined and is being recited broadly to the point where association with a given header for the cube mapped conversion reads upon the first and second folders.)
	Schmit does not fully and explicitly teach for later reconversion;
file to many object conversion.
	Cole teaches a system comprising file to many object conversion. (Cole: ¶0023 – performance of a file to many conversion in a video processing system. See also claims 23 and 24.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the file to many object conversion of Cole into the video processing system of Schmit by programming the instructions of Schmit (Schmit: ¶0038) to perform a file to many object conversion, as taught by Cole. Both systems are directed to video processing (Schmit: abstract; Cole: abstract) and conversion of video files (Schmit: ¶0035; Cole: ¶0023). An advantage obtained through file to many object conversion would have been desirable to implement in the video processing system of Schmit. In particular, the motivation to combine the Schmit and Cole references would have been to avoid overloading the video processing system. (Cole: ¶¶0004-0005)
	Kaneko teaches a system with conversion for later reconversion. (Kaneko: ¶0067 reads in part, “…video program to be reproduced may be recorded compressed on the storage medium 104. Then the audio/video decoder 106 will reconvert the incoming video program into the original form…” See also ¶¶0085-0086 – conversion relating to data objects.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the later reconversion of Kaneko into the video processing system of Schmit by programming the instructions of Schmit (Schmit: ¶0038) to perform a later reconversion, as taught by Kaneko. Both systems are directed to video processing (Schmit: abstract; Kaneko: ¶0067) and conversion of video files (Schmit: ¶0035; Cole: ¶0067, ¶¶0085-0086). An advantage obtained through performing a later reconversion would have been desirable to implement in the video processing system of Schmit. In particular, the motivation to combine the Schmit and Kaneko references would have been to allow video reconstruction according to received data. (Kaneko: ¶0003)

With regard to dependent claim 2, which depends upon independent claim 1,
	Schmit, Cole and Kaneko teach the video management storage system for cloud storage of claim 1, wherein the record video in the first folder includes a plurality of video files; and 	
	the meta-data object mapping file includes an unique name and mapping information to objects for a video file of the plurality of video files. (Cole: ¶0037 – filename of scheduled program to identify content, routing information associated. See ¶0042 – mapping content within a schedule of programming. See also above citations directed to first folder, combination of teachings. Examiner notes that the term “object” is afforded such broadest reasonable interpretation to denote a data item. Kaneko: ¶0067 reads in part, “…video program to be reproduced may be recorded compressed on the storage medium 104. Then the audio/video decoder 106 will reconvert the incoming video program into the original form…” See also ¶¶0085-0086 – conversion relating to data objects.)

With regard to dependent claim 3, which depends upon dependent claim 2,
	Schmit, Cole and Kaneko teach the video management storage system for cloud storage of claim 2, wherein the meta- data object mapping file includes a first object configured to store meta-data for the mapping information for the many objects of the video file. (Cole: ¶¶0037-0038 – filename of scheduled program markers denote mapping information for programming and other video sections’ association such as advertising, i.e. “many objects.” See also above citations directed to filename, combination of teachings.)

With regard to dependent claim 4, which depends upon dependent claim 3,
	Schmit, Cole and Kaneko teach the video management storage system for cloud storage of claim 3, wherein the first object of the meta-data object mapping file is cached at the recording gateway. (Schmit: ¶0014 – storage of video data after processing by the system. See also ¶0039 – cache memory. Examiner notes that the term caching is not defined in any particular way within the disclosure and is being afforded such broadest reasonable interpretation to denote storage.)


With regard to dependent claim 6, which depends upon independent claim 1,
	Schmit, Cole and Kaneko teach the video management storage system for cloud storage of claim 1, wherein the second folder includes at least one meta-data object mapping file and plurality objects associated with the one meta-data object mapping file. (Schmit: ¶0035 mapping “files” for second folder after conversion. Examiner notes that organization as a “file” is not defined and is being recited broadly to the point where association with a given header for the cube mapped conversion reads upon the first and second folders. See also Cole: ¶0023 – performance of a file to many conversion in a video processing system,  claims 23 and 24, as well as ¶0080 metadata files corresponding to shows in the schedule.)

With regard to dependent claim 12, which depends upon independent claim 1,
	Schmit, Cole and Kaneko teach the video management storage system for cloud storage of claim 1, wherein the video management storage archiver includes a video management storage reconstructor configured to retrieve the first object of a meta-data object mapping file associated with a plurality of objects received from the cloud storage and reassembles the many objects to reconstruct the record video. (Schmit: ¶0035 – reconstruct non-cube mapped video data as cube mapped video data through conversion, i.e. “reassembles”. See also above citations directed to metadata mapping.)

	Claim 13 is similar in scope to claim 12 and is rejected under a similar rationale.
With regard to dependent claim 14, which depends upon independent claim 13,
	Schmit, Cole and Kaneko teach the video management storage system for cloud storage of claim 13, wherein the meta- data object mapping file includes a first object configured to store meta-data for the mapping information for the many objects of the video file. (Schmit: ¶0035 – reconstruct non-cube mapped video data as cube mapped video data through conversion, i.e. “reassembles”. See also above citations directed to metadata mapping.)

With regard to dependent claim 15, which depends upon dependent claim 14,
	Schmit, Cole and Kaneko teach the video management storage system for cloud storage of claim 14, wherein the first object of the meta-data object mapping file is cached at the recording gateway. (Schmit: ¶0014 – storage of video data after processing by the system. See also ¶0039 – cache memory. Examiner notes that the term caching is not defined in any particular way within the disclosure and is being afforded such broadest reasonable interpretation to denote storage.)

	Claim 16 is similar in scope to claim 1 and is rejected under a similar rationale.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schmit in view of Cole, in further view of Kaneko and US Pre-Grant Publication 2013/0091431 to Master.

With regard to dependent claim 5, which depends upon independent claim 1,
	Schmit, Cole and Kaneko teach the video management storage system for cloud storage of claim 1.
	Schmit, Cole and Kaneko do not fully and explicitly teach wherein the first folder includes a database for the record video.  
	Master teaches a system wherein a first folder includes a database for a record video. (Master: folders for videos, where videos are stored in a database.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the database of Master into the video processing system of Schmit by programming the instructions of Schmit (Schmit: ¶0038) to store a video in a database, as taught by Master. Both systems are directed to video processing (Schmit: abstract; Master: abstract). An advantage obtained through file to many object conversion would have been desirable to implement in the video processing system of Schmit. In particular, the motivation to combine the Schmit and Master references would have been to allow a user to efficiently select desired video files through filtering. (Master: ¶¶0001-0002 and abstract)

Allowable Subject Matter
Claims 7-11 are being rejected under 35 U.S.C. 112(a), and claims 7-11 and 17-20 are being rejected under 35 U.S.C. 112(b). However, the claims are not believed to be read upon by prior art as it is now.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to dependent claims 7 and 17,
	Of the closest prior art of record US Pre-Grant Publication 2012/0259895 to Neely teaches use of metadata in association with propositional graphs. The teachings were further directed to details of video processing but differ from the precise configuration being presently claimed in the full combination of limitations of dependent claims 7 and 17.
	Also, of the closest prior art of record US Pre-Grant Publication 2010/0333116 to Prahlad teaches use of content indexing and cloud storage. The teachings of Prahlad, too, are directed to details of video processing but likewise differ from the precise configuration being presently claimed in the full combination of limitations of dependent claims 7 and 17.
	Further, of the closest prior art of record US Patent No 11,051,051 to Ricker teaches use of metadata conversion of video file folders. However, the teachings of Ricker also differ from the precise configuration being presently claimed in the full combination of limitations of dependent claims 7 and 17.
	Dependent claims 8-11 and 18-20 each depend directly or indirectly upon dependent claims 7 and 17 and are found not to be read upon by prior art for similar reasons as those set forth above.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 4,949,391 to Faulkerson for later reconversion of converted video data objects.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157          

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157